EXHIBIT16.1 Meyers Norris Penny LLP Calgary , Alberta Canada November 5, 2010 Securities and Exchange Commission treet Washington, DC 20549 Re: Kodiak Energy , Inc FileNo.333-385558 Dear Sir or Madam: We have read Item 4.01 of Form 8-K, dated October 29, 2010, of Kodiak Energy, Inc. (the“Registrant”) and are in agreement with the statements relating only to Meyers Norris Penny LLP contained in the first, second third and fourth paragraphs therein. We have no basis toagree or disagree with other statements of the Registrant contained therein. MEYERS NORRISPENNYLLP
